432 F.2d 1006
Harry BERMAN, Appellant,v.UNITED STATES of America.
No. 18414.
United States Court of Appeals, Third Circuit.
Argued October 9, 1970.
Decided November 9, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John P. Fullam, Judge.
Louis Samuel Fine, Fine, Staud, Silverman & Grossman, Philadelphia, Pa., for appellant.
Merna B. Marshall, Asst. U. S. Atty., Louis C. Bechtle, U. S. Atty., Philadelpha, Pa., on the brief, for appellee.
Before KALODNER, STALEY and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is a suit under the Federal Tort Claims Act, 28 U.S.C.A. 2674, brought by the appellant plaintiff Berman, a World War II veteran, for damages for alleged negligence in his treatment in various medical facilities of the Veterans Administration over a period of some eighteen years following his medical discharge in September 1944.


2
The suit was tried to District Judge Fullam of the Eastern District of Pennsylvania, without a jury, for four days. Judge Fullam, in an Opinion making Findings of Fact and stating Conclusions of Law, found that "[t]he evidence as a whole does not establish that any of the medical personnel of the defendant were guilty of negligence in any respect,"1 in the treatment of plaintiff, and rendered a verdict in defendant's favor.


3
Plaintiff on this appeal challenges the District Court's stated critical finding of fact and urges that it, and several supporting fact findings, are against the weight of the evidence.


4
On review of the record we cannot say that the challenged fact findings are "clearly erroneous."2 Further, we do not subscribe to plaintiff's contentions as to admissibility of challenged items of evidence.


5
For the reasons stated the judgment of the District Court will be affirmed.



Notes:


1
 Para. 36, Findings of Fact


2
 Rule 52(a) F.R.C.P